Citation Nr: 0022446	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from August 1991 to February 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability, including PTSD, is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, including PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

There is competent medical evidence that the veteran 
currently has PTSD.  See VA treatment records dated in 
October 1997 and 1998 and a VA hospital discharge summary 
relating to a period of hospitalization in August and 
September 1998.  For purposes of this determination, the 
veteran's statements with respect to the occurrence of the 
inservice stressors are presumed credible and there is 
competent medical evidence that relates PTSD to the veteran's 
active service.  Therefore, the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

At page 4 of the report of a March 1999 VA psychiatric 
examination the examiner indicated that if the stressful 
events reported by the veteran could be verified then perhaps 
the diagnosis of PTSD related thereto could be entertained.

A June 1997 response from the National Personnel Records 
Center (NPRC) indicates that it had been unable to identify a 
military record for the veteran.  It recommended contacting 
the Bureau of Naval Personnel.  A letter to this organization 
did not result in a response.

An October 1998 response from the Army Personnel Command 
(ARPERSCOM) indicates that the veteran's record had not been 
retired to that command and the veteran's unit of assignment 
was needed to do morning reports.  A January 1999 report of 
contact identifies the veteran's unit of assignment and 
indicates that no morning reports are available after 1974.  
A January 1999 response from ARPERSCOM reflects that morning 
reports were not maintained by that command and the veteran's 
records were in transit to that command.  It indicates that 
the request should be resubmitted in 120 days.  The record 
does not indicate that a request has been resubmitted.

A May 1999 statement from the veteran indicates that he was 
found to have PTSD at both Fort Leonard Wood and the VA 
Hospital in Columbia, Missouri.  The record reflects that 
records from the Columbia VA Hospital have been obtained, but 
it does not appear that records from Fort Leonard Wood have 
been obtained.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should recontact ARPERSCOM, as 
identified in the earlier July 19, 1998 
request, and request all records relating 
to the veteran that were indicated to be 
in transit to that command in its January 
1999 response.

2.  The RO should contact the veteran and 
request that he identify when he was 
treated at Fort Leonard Wood for PTSD, as 
he indicated he was in his April 1999 
letter, received in May 1999.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
these treatment records by contacting the 
appropriate record repository and/or the 
medical facility located at Fort Leonard 
Wood, Missouri.

3.  If, and only if, it is determined 
that a stressful event has been verified, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  The RO must 
provide the examiner the report that 
indicates the verified stressor or 
stressors and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder must be made available 
to the examiner for review.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide the appropriate opportunity to 
respond.  

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
further notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link


- 6 -



- 1 -


